Case 8:20-cv-02651-KKM-TGW Document 60 Filed 05/06/21 Page 1 of 2 PageID 825




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



JOSEPH LONGO, JUSTIN LONGO,
LOIS SPATZ, EAVEN SPATZ, RAINA
POMEROY AND MAXWELL NASSAR,
individually and on behalf of all others
similarly situated,

            Plaintiff,
                                                       CASE NO.:8:20-CV-02651-TPB-
v.
                                                       TGW
CAMPUS ADVANTAGE, INC., and BYL
COLLECTION SERVICES, LLC,

         Defendants.
__________________________________/


 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO 15
     U.S.C. §1692e AND 15 U.S.C. §1692f AGAINST DEFENDANT
                 BYL COLLECTION SERVICES, LLC

       Plaintiffs, individually and on behalf of all others similarly situated, by and

through their undersigned attorney, and pursuant to Federal Rules of Civil Procedure

41(a)(1)(A)(i), hereby files this Notice of Voluntary Dismissal Without Prejudice as to

15 U.S.C. §1692(e) and §1692(f), against BYL Collection Services, LLC in the above

captioned matter.1 (Doc. 34, ¶¶ 150-151). All other counts, against both Defendants,

remain at issue.



       1
       15 U.S.C. §1692(d) and 15 U.S.C. §1692(c)(a)(2), as plead in Plaintiff’s Amended
Complaint [Doc 34] remain at issue.
   Case 8:20-cv-02651-KKM-TGW Document 60 Filed 05/06/21 Page 2 of 2 PageID 826




          Respectfully submitted May 6, 2021.


                                         /s/ Amanda J. Allen, Esquire
                                         Amanda J. Allen, Esquire
                                         Florida Bar No. 0098228
                                         William “Billy” Peerce Howard, Esq.
                                         Florida Bar No. 0103330
                                         Heather H. Jones, Esquire
                                         Florida Bar No. 0118974
                                         THE CONSUMER PROTECTION FIRM, PLLC
                                         401 E. Jackson Street, Suite 2340
                                         Tampa, Florida. 33602
                                         Telephone: (813) 500-1500
                                         Facsimile: (813) 435-2369
                                         Amanda@TheConsumerProtectionFirm.com
                                         Billy@TheConsumerProtectionFirm.com
                                         Heather@TheConsumerProtectionFirm.com
                                         Attorney for Plaintiff


                           CERTIFICATE OF SERVICE

          HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed via the Court’s CM/ECF system this 6th day of May, 2021.


                                         /s/ Amanda . Allen, Esquire
                                         Amanda J. Allen, Esquire
                                         Florida Bar No. 0098228




                                            2
